DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 168-170 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 168 recites the limitation "the one or more drainage channels" in L4.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 140-143, 145-148, 150, 152, 154-156, 164 & 167-170 is/are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yamamoto et al. (US 2009/0169430).
Regarding claim 140, Yamamoto et al. teach a microfluidic device (see Fig. 3 for example), comprising:
a disc-shaped body comprising a center (e.g., center of rotation in Fig. 7 & 0012+), a center region, an outer edge, and a radius from the center to the outer edge, the disc-shaped body having a central axis and further comprising: 
a fluid inlet port (200a) located in the center region of the disc-shaped body (see Fig. 7); 
a flow channel having a proximal end (see annotation in Fig. 7) near the center region, a distal end near the outer edge (see annotation in Fig. 7), the flow channel in fluidic communication with the fluid inlet port (see annotated Fig. 7);
a plurality of fluidic harbors (see annotation in Fig. 7), wherein each fluidic harbor of the plurality of fluidic harbors is directly connected to the flow channel and offset from the flow channel (see Fig. 7 for example); 
a plurality of drainage channels, wherein each drainage channel of the plurality of drainage channels is directly connected to and connects a fluidic harbor of the plurality of fluidic harbors and the flow channel (see annotated Fig. 7); and 
a fluid outlet port (20b) in fluidic communication with the distal end of the flow channel, wherein the fluid outlet port is located in the center region and closer to 
wherein the center region comprises a portion of the disc-shaped body from the center to 80% or less of the radius of the disc-shaped body (see annotated Fig. 7).

    PNG
    media_image1.png
    1326
    1121
    media_image1.png
    Greyscale



Regarding claims 141-143, 145-148, 150, 152, 154-156, 164 & 167-170, Yamamoto et al. teach the microfluidic device:
141.	further comprising a flow cell, wherein the flow cell comprises the fluid inlet port, the fluid outlet port, and a plurality of the flow channels, wherein each of the flow channels is in fluidic communication with the fluid inlet port and the fluid outlet port (see Figs. 3, 4, 7 & ¶ 0036);
142.	wherein the plurality of flow channels is configured such that each flow channel is perpendicular to the outer edge of the disc-shaped body (see Fig. 7 for example);
143.	wherein the flow channels of the plurality of flow channels are arranged in parallel (see Fig. 7 for example);
145.	wherein at least one of the fluidic harbors is at an angle orthogonal to the flow channel (see Fig. 7 for example);
146.	wherein each of the fluidic harbors are in fluidic communication with the flow channel by a conduit (see Fig. 7 & ¶ 0022 for example);
147.	wherein at least one of the fluidic harbors further comprises at least one channel in fluidic communication with the flow channel (see Fig. 7 for example);
148.	wherein at least one of the flow channel and the plurality of fluidic harbors comprise a hydrophobic surface (¶ 0066);
150.	further comprising a common fluid reservoir (80), wherein the common fluid reservoir is directly connected to the distal end of each of the flow channels and wherein the common fluid reservoir is separately directly connected to the fluid outlet port (see annotated Fig. 7);  
152.	wherein the fluid outlet port (20b) is located farther from a center of the disc-shaped body than the fluid inlet port (200a, see Fig. 7 for example);
154.	further comprising a plurality of flow cells, wherein each flow cell comprises:
a plurality of flow channels;
a fluid inlet port; and
a fluid outlet port, wherein the fluid outlet port is located closer to the center region of the disc-shaped body than the distal ends of the flow channels (see Figs. 3, 4, 7 & ¶ 0036);
155.	further comprising a plurality of the flow cells (see Figs. 3, 4 & ¶ 0036);
156.	wherein each of the flow cells comprises a plurality of the fluid inlet ports, a plurality of the fluid outlet ports, or a combination thereof (see Figs. 3, 4, 7 & ¶ 0036);
164.	wherein the disc-shaped body defines an aperture shaped to receive rotational motion from a rotation component of an optical disc drive to rotate the microfluidic device about the central axis of the microfluidic device (see Fig. 4 & ¶ 0036);
167.	wherein fluid harbors of the plurality of fluidic harbors are positioned on a bottom of the flow channel (see Fig. 7 for example);
168.	wherein each fluidic harbor of the plurality of fluidic harbors defines an opening directly connected to the flow channel (see annotated Fig. 7), and wherein a first end of each of the drainage channels is directly connected to and in fluidic communication with the flow channel at a position of the flow channel different from the opening (see annotated Fig. 7);  
169.	wherein a second end of the one or more drainage channels (see annotation in Fig. 7) is directly connected to the fluidic harbor at portion of the fluidic harbor different than the opening (see annotated Fig. 7); and
170.	wherein each fluidic harbor of the plurality of fluidic harbors is directly connected to two or more drainage channels (see annotated Fig. 7 for example), and wherein each of the two or more drainage channels are directly connected to the flow channel (see annotated Fig. 7).


Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive.
In response to the Applicant’s argument to amended claim 140 that Yamamoto et al. fail to teach a plurality of fluidic harbors, wherein each fluidic harbor of the plurality of fluidic harbors is directly connected to the flow channel and offset from the flow channel; a plurality of drainage channels, wherein each drainage channel of the plurality of drainage channels is directly connected to and connects a fluidic harbor of the plurality of fluidic harbors and the flow channel, Examiner disagrees.
Yamamoto et al. teach, among other things, a plurality of fluidic harbors (see annotation in Fig. 7), wherein each fluidic harbor of the plurality of fluidic harbors is directly connected to the flow channel and offset from the flow channel (see Fig. 7 for example); a plurality of drainage channels, wherein each drainage channel of the plurality of drainage channels is directly connected to and connects a fluidic harbor of the plurality of fluidic harbors and the flow channel (see annotated Fig. 7).
In response to the Applicant’s argument to amended claim 150 that “Yamamoto does not describe a common fluid reservoir directly connected to a distal end of each of the flow channels and wherein the common fluid reservoir is separately directly connected to the fluid outlet port”, Examiner disagrees. Yamamoto et al. teach the microfluidic device further comprising a common fluid reservoir (80), wherein the common fluid reservoir is directly connected to the distal end of each of the flow channels and wherein the common fluid reservoir is separately directly connected to the fluid outlet port (see annotated Fig. 7).

Applicant is thanked for their thoughtful amendments to the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072.  The examiner can normally be reached on M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798